Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the button must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-11 are objected to because of the following informalities: 
Claim 1 recites “a charging case… comprising… a connector movably coupled with the charging case…” Please amend the underlined claim language, as it appears to be claiming that the connector is not part of the case. Maybe change to “a connector which is movable with respect to an outer housing of the charging case…”
Claim 12 also recites “an electronic smoking device” twice. Please emend the 2nd.
Claims 11 & 19: applicant claims in “the movable member” in both claims, where claim 11 depends upon Claim 7 and Claim 19 depends upon Claim 12. While claim 9 claims “a movable member”, neither claim depend upon it. This means antecedent basis is lacking and the claims are unclear. For purposes of examination, the examiner will assume Claim 11 depends upon Claim 9 and Claim 11 includes the language from Claim 7.
Claim 18 recites “the movably coupled connector”. Please amend to “the connector” to emend the lack of antecedent basis.
Claim 4 recites “one or more of the first battery and the second battery”. “a first battery” and “ a second battery” were not disclosed beforehand. While “a first rechargeable battery” was disclosed in Claim 1 upon which Claim 4 depends, the terms are distinct. While “a second rechargeable battery” was disclosed in Claim 2, Claim 4 does not depend upon it. Please emend “the first battery” with “the first rechargeable battery” to correct antecedent basis. For purposes of examination, the examiner will assume the claim depends upon Claim 2 and the applicant has made a similar emending amendment to “the second battery”.
Appropriate correction is required.
Specification
The abstract of the disclosure is objected to because the abstract includes the underlined language “Aspects of the instant disclosure relate to electronic cigarettes; more particularly to charging cases for electronic cigarettes. In various embodiments. The charging case… circuitry. Aspects of the disclosure are directed to a system…” Please remove this improper language. Correction is required. See MPEP § 608.01(b).
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: add something about wireless communication.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21 of U.S. Patent No. 11103013. Although the claims at issue are not identical, they are not patentably distinct from each other because The current claims are broader versions of the subject matter claimed by the parent, and are thus obviously anticipated.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Leadley (USPGPN 20170207499) in view of Liu (USPGPN 20140053857), as evidenced by Xiang (USPGPN 20150002076)
Independent Claim 1, Leadley teaches a charging case (Figs. 7-9B & 11) for an electronic smoking device (see Figs. 1-6 & 10) comprising: a container (130, 131, 132, see ¶’s [47,50-58,68] describes openings for housing an e-cigarette [i.e. electronic smoking device], “a spare, or used cartridge, etc.”) configured to house the electronic smoking device; a micro-control unit ("MCU") , wherein the MCU (1104 see Fig. 11) is coupled with the charging case and configured to facilitate charging a first rechargeable battery (210 see Figs. 6 & 10) for the electronic smoking device; a plurality of connecting pins, where the connecting pins are coupled with the charging case and configured to facilitate electrical coupling between the electronic smoking device and the MCU (see Xiang Fig. 4 for evidence that Microcontrollers [HT46R01B & VA7204] have multiple pins, like the one disclosed with less detail in the Leadley reference, see of Leadley ¶’s [82,97-100] which describes the MCU controlling the charging of the battery 151 and 210); and a connector coupled with the charging case and configured to connect the MCU to external circuitry (164, see Figs. 8 & 11, and ¶’s [53, 82] which describes an external power supply, e.g. a mini- USB charging device).
Leadley is silent to a connector movably coupled with the charging case and configured to connect to external circuitry.
Liu teaches a connector movably coupled with the charging case and configured to connect to external circuitry (abstract describes the device as an electronic cigarette charger, while Figs. 1-5 & 9-15, esp. 9-15 demonstrate the USB connector 51 is moveable, i.e. pivot-able in Figs. 12-15, flexibly/movable in Fig. 11, and extendable/telescope-able in Figs. 9 & 10). Liu’s connectors are not only male (as opposed to the female plug of Leadley) but also stow-able, i.e. able to not exceed the cuboidal shape of the case. For the former, one having ordinary skill in the art understands this is advantageous as the user is not required to carry/purchase a male to female connector so as to plug the device in (i.e. improves user convenience). For the latter, it is both convenient and safe as one having ordinary skill in the art understands, as the standard size means that it does not create an awkward shape to carry in one’s pocket, but also safe as a male connector sticking out, esp. USB with the sharp cuboidal metal edges, could cut either the user or articles around the user.
It would have been obvious to a person having ordinary skill in the art to modify Leadley with Liu to provide both improved safety and user convenience.
Independent Claim 12, Leadley teaches a system (Figs. 1-11) comprising: an electronic smoking device (see Figs. 1-6 & 10) comprising a battery (210, see Figs. 6 & 10), an eCig memory storing a first set of computer-readable instructions (described to be inside 555, see ¶’s [42, 44-46]), and control electronics (555, 1000, & 1002); and a charging case (Figs. 7-9B & 11) for an electronic smoking device comprising: a container configured to house the electronic smoking device (130, 131, 132, see ¶’s [47,50-58,68] describes openings for housing an e-cigarette [i.e. electronic smoking device], “a spare, or used cartridge, etc.”); a micro-control unit ("MCU"), wherein the MCU (1104 see Fig. 11) is configured to facilitate charging the electronic smoking device (¶’s [82,97-100] which describes the MCU controlling the charging of the battery 151 and 210); a connector, wherein the connector is coupled with the charging case and configured to connect to external circuitry (164, see Figs. 8 & 11, and ¶’s [53, 82] which describes an external power supply, e.g. a mini- USB charging device); and a charging case battery (151, see Fig. 11), where the charging case battery is configured to charge the battery of the electronic smoking device (see ¶’s [51,82]).
Leadley is silent to a connector movably coupled with the charging case and configured to connect to external circuitry.
Liu teaches a connector movably coupled with the charging case and configured to connect to external circuitry (abstract describes the device as an electronic cigarette charger, while Figs. 1-5 & 9-15, esp. 9-15 demonstrate the USB connector 51 is moveable, i.e. pivot-able in Figs. 12-15, flexibly/movable in Fig. 11, and extendable/telescope-able in Figs. 9 & 10). Liu’s connectors are not only male (as opposed to the female plug of Leadley) but also stow-able, i.e. able to not exceed the cuboidal shape of the case. For the former, one having ordinary skill in the art understands this is advantageous as the user is not required to carry/purchase a male to female connector so as to plug the device in (i.e. improves user convenience). For the latter, it is both convenient and safe as one having ordinary skill in the art understands, as the standard size means that it does not create an awkward shape to carry in one’s pocket, but also safe as a male connector sticking out, esp. USB with the sharp cuboidal metal edges, could cut either the user or articles around the user.
It would have been obvious to a person having ordinary skill in the art to modify Leadley with Liu to provide both improved safety and user convenience.
Dependent Claims 8 and 16, Leadley teaches the electronic smoking device can be charged when the connector is connected to external circuitry (charging mode 2 ¶[82]).
Dependent Claim 17, Leadley teaches the battery of the electronic smoking device can be charged by the charging case battery when the connector is not connected to external circuitry (¶[82], charging mode 3).
Dependent Claims 18 and 19, Leadley is silent to the movably coupled connector comprises a flexible element or a pivoting member (wrt Claim 18), and the charging case further comprising a recessed location for the movable member and the connector (wrt Claim 19).
Liu teaches the movably coupled connector comprises a flexible element or a pivoting member (Figs. 9-15, as described above for Claim 12) and the charging case further comprising a recessed location for the movable member and the connector (Figs. 9, 10, & 12-15 demonstrate this feature). Liu’s connectors are not only male (as opposed to the female plug of Leadley) but also stow-able, i.e. able to not exceed the cuboidal shape of the case. For the former, one having ordinary skill in the art understands this is advantageous as the user is not required to carry/purchase a male to female connector so as to plug the device in (i.e. improves user convenience). For the latter, it is both convenient and safe as one having ordinary skill in the art understands, as the standard size means that it does not create an awkward shape to carry in one’s pocket, but also safe as a male connector sticking out, esp. USB with the sharp cuboidal metal edges, could cut either the user or articles around the user.
It would have been obvious to a person having ordinary skill in the art to modify Leadley with Liu to provide both improved safety and user convenience.
Dependent Claims 2-4, Leadley teaches the container is further configured to house one or more of a liquid reservoir for the electronic smoking device and a second rechargeable battery for the electronic smoking device (¶[47] describes EACH of 131 and 132 are sized for holding an e-cigarette, i.e. electronic smoking device, there may be two, where Fig. 10 demonstrates each electronic smoking device contains a battery 210, which is charged, i.e. rechargeable).
Leadley teaches the one or more of the liquid reservoir for the electronic smoking device and the second rechargeable battery for the electronic smoking device are electrically coupled with the MCU (Figs. 10 & 11 demonstrates the connections between the batteries and the MCU).
Leadley teaches the charging case further comprises a charging case battery for charging one or more of the first battery and the second battery (151 is this battery, described in ¶[82]).
Claims 5, 6, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leadley in view of Liu, further in view of Murison et al (USPGPN 20170043999), as evidenced by Xiang
Dependent Claims 5, 6, 13, and 14, Leadley teaches communication (¶[53])
Leadley is silent to a wireless communication module (wrt Claims 5 & 13), and the wireless communication module comprises a Bluetooth module (wrt Claims 6 & 14).
Murison teaches a wireless communication module, and the wireless communication module comprises a Bluetooth module (in Fig. 5, it is shown that Bluetooth communication occurs between the charging case shown in Figs. 1-4 & 6-10 and other devices, see ¶’s [69, 70, 83,597,623,633], where one having ordinary skill in the art understands that in order for Bluetooth communication to occur, there must be a Bluetooth module). One having ordinary skill in the art understands that wireless communication is beneficial as it can allow communication without the necessity of specific wires and connections, both saving costs and improving convenience. Furthermore, with Bluetooth being a certain standard, one having ordinary skill in the art understands that using a standard communication method helps to improve the applicability of the devices which it can connect.
It would have been obvious to a person having ordinary skill in the art to modify Leadley in view of Liu with Murison to provide improved convenience, costs, and applicability.
Dependent Claim 20, Leadley is silent to the charging case further comprises a button, wherein the button is configured to trigger the MCU to communicate through a communication network with a vendor.
Murison teaches the charging case further comprises a button, wherein the button is configured to trigger the MCU to communicate through a communication network with a vendor (one having ordinary skill in the art understands that for most Bluetooth devices, there is usually a pairing button so that the Bluetooth communication can start pairing, wherein ¶’s [69-81] describes the use of this Bluetooth communicating to contact the nearest shop and “purchase additional capsules direct to home”, i.e. to engage in the communication with the vendor via the bluetooth communication from the device, see also Fig. 5). One having ordinary skill in the art understands that wireless communication is beneficial as it can allow communication without the necessity of specific wires and connections, both saving costs and improving convenience. Furthermore, with Bluetooth being a certain standard, one having ordinary skill in the art understands that using a standard communication method helps to improve the applicability of the devices which it can connect.
It would have been obvious to a person having ordinary skill in the art to modify Leadley in view of Liu with Murison to provide improved convenience, costs, and applicability.
Claims 5, 7, 9-11, 13, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leadley in view of Liu, further in view of Alarcon et al (USPGPN 20150333542), as evidenced by Xiang
Dependent Claims 5, 7, 13, and 15, Leadley teaches communication (¶[53])
Leadley is silent to the charging case further comprising a wireless communication module for communication with external circuitry (wrt claims 5 & 13), and the MCU and the wireless communication module are integrated into a single component (wrt Claims 7 & 15).
Alarcon teaches the charging case further comprising a wireless communication module for communication with external circuitry and the MCU and the wireless communication module are integrated into a single component (¶[17] describes sending data to the eCig via wireless communication, where Fig. 3 demonstrates the data is received and sent from MCU/ microcontroller, that is the MCU will include both the MCU and the wireless communication module integrated into a single component). One having ordinary skill in the art understands that wireless communication is beneficial as it can allow communication without the necessity of specific wires and connections, both saving costs and improving user convenience. Further, one having ordinary skill in the art understands that by integrating elements together, the size of the device can be reduced.
It would have been obvious to a person having ordinary skill in the art to modify Leadley in view of Liu with Alarcon to provide improved costs, convenience, and size.
Dependent Claims 9-11, Leadley is silent to the connector is coupled with a movable member (wrt Claim 9), the movable member comprises a flexible element or a pivoting member (wrt Claim 10), & a recessed location for the movable member and the connector (wrt Claim 11).
Liu teaches the connector is coupled with a movable member, the movable member comprises a flexible element or a pivoting member, & a recessed location for the movable member and the connector (see Figs. 9-15, as described, contains both flexible in Fig. 11 and pivoting/movable member which can be recessed in Figs. 9, 10, and 12-15). Liu’s connectors are not only male (as opposed to the female plug of Leadley) but also stow-able, i.e. able to not exceed the cuboidal shape of the case. For the former, one having ordinary skill in the art understands this is advantageous as the user is not required to carry/purchase a male to female connector so as to plug the device in (i.e. improves user convenience). For the latter, it is both convenient and safe as one having ordinary skill in the art understands, as the standard size means that it does not create an awkward shape to carry in one’s pocket, but also safe as a male connector sticking out, esp. USB with the sharp cuboidal metal edges, could cut either the user or articles around the user.
It would have been obvious to a person having ordinary skill in the art to modify Leadley with Liu to provide both improved safety and user convenience.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859